Citation Nr: 1706354	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Board previously remanded the appeal in April 2014 for additional development.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a December 2013 travel board hearing and a transcript of that hearing has been included in the Veteran's claims file. 

In December 2013, the Veteran filed a VA Form 21-526 asking to reopen his claim for entitlement to service connection for asthma based on new and material evidence.  However, the Agency of Original Jurisdiction (AOJ) has not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 


FINDING OF FACT

The competent and probative evidence does not establish that the Veteran's diagnosed sleep apnea was caused by or is otherwise related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in June 2009, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  The RO documented that it made reasonable efforts to locate and obtain the Veteran's medical records during the relevant period, but determined that VA did not possess his medical records from the period between 1978 through 2009. 

The Veteran was also provided with a VA examination in May 2014.  The examination is adequate, as the examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his sleep disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

Further, as the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet.App. 268, 271 (1998). 

II. Service Connection

The Veteran is seeking entitlement to service connection for sleep apnea.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C.A. § 5107 (West 2014).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran has current diagnosis of sleep apnea.  Here, the Veteran had diagnosis of sleep apnea as of October 2009 since filing his claim in April 2009.  The Veteran's physician noted that the Veteran was diagnosed with sleep apnea in 1999.  Therefore, the Board finds that the first element of the service connection claim has been met.

However, a preponderance of the evidence shows that the Veteran's sleep apnea was not caused by or is otherwise related to his military service.  

The Veteran's STRs do not show any treatment or complaints of fatigue or sleep disturbances during his service.  Those treatment records include reports of breathing problems due to his pre-existing asthma, but no reports of fatigue or trouble sleeping during service.

Treatment records from the VA Medical Center in Bay Pine, dated August 2008 to April 2014, do not show any indication that the current sleep disorder had its onset during the Veteran's military service.  The VA Medical Center reported that they had no records associated with the Veteran earlier than 2010. 

The examiner's report from the May 2014 VA examination is consistent with other VA and private evidence of record.  After interviewing the Veteran in person and reviewing his claims file including all available VA and private medical evidence and military records, the examiner noted that during his 49-day service, he had problems with his pre-existing allergies and asthma, which was the reason for his discharge, and that he was not diagnosed with sleep apnea until the late 1990s, 20 years after separation.  The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no evidence that the Veteran's sleep apnea condition started or was caused by the Veteran's 49 days on active duty in 1978.

The Veteran claims that he has had sleeping difficulties during and shortly after his service.  The Veteran told the VA examiner that when he left the service, he wasn't sleeping properly.  He also stated that he was not getting a good night sleep, had loud snoring, and had daytime somnolence.  He further indicated that when hunting with friends in the 1990's, it was suggested that he had sleep apnea.  During the December 2013 Board hearing, the Veteran gave testimonies consistent with what he told the VA examiner in May 2014.

While the Veteran is competent to report subjective symptoms, such as feeling fatigue or difficulties in breathing, he is not competent to provide a medical determination that he had sleep apnea during his service or that his sleep apnea was incurred during his service.  This matter is not one of lay observation but rather can only be established through objective clinical testing-for example, by way of polysomnography.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Here, the Veteran is competent to report that he had sleeping difficulties during and shortly after his service.  Further, the Veteran is competent to report that he went to the VA Medical Center in Bay Pines in 1978 for his breathing and sleeping problems shortly after he left service, but that he was not given a diagnosis of sleep apnea then.  He is also capable of  recalling  that the next time he visited a doctor for his sleep problems was in 1990's.  Indeed, the medical evidence of record is consistent with the Veteran's statement regarding when the first diagnosis of sleep apnea was given.  

Having reviewed all the evidence of record, the Board affords more weight to the VA examination report than the Veteran's lay statements in support of the claim because the examiner provided a rationale and the Veteran's lay statements are not competent to establish a medical diagnosis such as sleep apnea or to establish a nexus to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


